Name: Commission Regulation (EEC) No 3670/86 of 1 December 1986 reintroducing the levying of the customs duties applicable to gauze and articles of gauze falling under subheading ex 30.04 of the Common Customs Tariff originating in China benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85
 Type: Regulation
 Subject Matter: tariff policy;  health
 Date Published: nan

 2. 12. 86 Official Journal of the European Communities No L 339/17 COMMISSION REGULATION (EEC) No 3670/86 of 1 December 1986 reintroducing the levying of the customs duties applicable to gauze and articles of gauze falling under subheading ex 30.04 of the Common Customs Tariff origi ­ nating in China benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85 into the Community originating in China reached the reference base in question after being charged therea ­ gainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference causes economic difficulties in the Community ; whereas, therefore, customs duties in respect of the product in question must be reintroduced against China, HAS ADOPTED THIS REGULATION : Article 1 As from 5 December 1986, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3599/85, shall be reintroduced on imports into the Community of the follpwing products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries (') and in particular Article 13 thereof, Whereas, in pursuance of Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 12 ; Whereas, as provided for in Article 1 2, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 190 % of the highest maximum amount valid for 1980 ; Whereas, in the case of gauze and articles of gauze falling under subheading ex 30.04 of the Common Customs Tariff, the reference base is fixed at 2 728 000 ECU ; whereas, on 27 November 1986, imports of the products CCT heading No Description ex 30.04 (NIMEXE code 30.04-31 ) Gauze and articles of gauze Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1986. For the Commission COCKFIELD Vice-President (&gt;) OJ No L 352, 30. 12. 1985, p. 1 .